Citation Nr: 0947388	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for degenerative 
disc disease at L5-S1 (back disorder), currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to July 
2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2006 correspondence, the Veteran indicated that his 
back disorder has worsened since his April 2005 separation 
examination and that neurologic symptoms associated with his 
back disorder were not addressed in his April 2005 separation 
examination.  These factors together form the Veteran's 
theory that he should be rated higher than the currently 
evaluated 10 percent.

A review of the evidence reveals that further development is 
necessary.  Although the Veteran underwent a separation 
examination in April 2005, the Veteran has indicated that his 
back disorder has worsened since this examination.  As such, 
VA is required to afford him a contemporaneous VA examination 
to assess the current nature, extent and severity of his back 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.  

The Board also notes that additional relevant evidence may 
exist which has not been obtained.  In a May 2007 
correspondence, the Veteran indicates additional VA treatment 
records related to his back disorder were generated at VA 
medical facility in Tampa, Florida; however, the referenced 
treatment records are not of record.  Relevant records from a 
Federal department of agency should be obtained, if 
available.  See 38 C.F.R. § 3.159(c)(2) (2009).  

Accordingly, the case is REMANDED for the following action:

1.	After associating all outstanding VA 
treatment records, to include those 
from the VA Medical Facility in Tampa, 
Florida, with the claims folder, the 
RO/AMC should schedule the Veteran for 
an appropriate VA examination to 
determine the nature, extent, frequency 
and severity of any orthopedic and 
neurologic impairment related to the 
Veteran's back disorder.  The claims 
folder should be made available to and 
reviewed by the examiner.

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion, 
and should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the 
Veteran's back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  The examiner must 
also state whether the Veteran has bowel 
or bladder problems related to his low 
back disability.

All findings and conclusions should be 
set forth in a legible report. 

2.	Then, the AMC should adjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted in full, the 
AMC should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

